DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 16, there is no antecedent basis for the limitation, “said exit” in the claim. 
Regarding claim 1, line 21, there is no antecedent for the limitation, “said bale” in the claim. It is suggested the wording “said” be deleted to overcome this rejection. 
Regarding claim 10, line 5, the limitation, “a respective said bale” lacks antecedent basis because it is not clear whether this limitation is referring to the bale as claimed in claim 1 or to a different bale.
Regarding claim 11, line 5, the limitation, “a respective said bale” lacks antecedent basis because it is not clear whether this limitation is referring to the bale as claimed in claim 1 or to a different bale.
Regarding claim 12, line 5, the limitation, “a said bale” lacks antecedent basis because it is not clear whether this limitation is referring to the bale as claimed in claim 1 or to a different bale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 11,284,567. Although the claims at issue are not identical, they are not patentably distinct from each other because:
the claimed subject matter of claims 1 and 4 are disclosed in claim 1 of the U.S. patent 11,284,567;
the claimed subject matter of claim 8 is disclosed in claim 4 of the U.S. patent 11,284,567; and
the claimed subject matter of claim 10 is disclosed in claim 5 of the U.S. patent 11,284,567.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Esau et al. (hereinafter “Esau”) (US 4,604,858) in view of Horst (US 8,122,822).
Esau discloses a hay baler apparatus (fig. 1) positioned on a frame which is adapted for towing (see “a towing vehicle” col. 2, lines 13-20), comprising:
a pickup mechanism (42), said pickup mechanism configured for collecting material positioned in one or a plurality of windows (fig. 1);
a transfer mechanism (44) for moving said material from said pickup mechanism (42), to an entry end (see annotated drawing below) of a compression passage (see annotated drawing below);
said compression passage decreasing in size between said entry end wherein said compression passage is larger than said compression passage at an exit end (28) thereof (see annotated drawing below);
a baling chamber (see annotated drawing below) for forming rectangular bales of said material, said baling chamber having a first end opposite a second end (see annotated drawing below);
said baling chamber having a central area (see the shading area with broken arrows lines in the annotated drawing below) positioned in between said first end and said second end;
said compression passage (see annotated drawing below) communicating a compressed stream of said material from said exit end, into said central area of said baling chamber (see annotated drawing below, compressed stream of material from the exit is moved into the central area of the baling chamber by a feeder (46));
a plunger (16) positioned within said baling chamber (see broken lines (18) in figure 1), translation of said plunger toward said first end of said baling chamber further compressing said compressed stream of material into a bale (col. 4, lines 21-34).
Esau does not expressly disclose an exit ramp for exiting of said bale from said first end of said baling chamber.
Horst discloses a baling chamber (24) having an exit end (see the right portion of fig. 4D) connected to an exit ramp (83) for unloading a bale onto the ground (fig. 4D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first end of the baling chamber of Esau with an exit ramp, as taught by Horst, in order to unload the bale onto the ground. 



    PNG
    media_image1.png
    512
    586
    media_image1.png
    Greyscale

Regarding claim 4, the hay baler apparatus of claim 1, modified Esau discloses a tying mechanism (100, 102 of Esau) for encircling the bale exiting the baling chamber on the exit ramp, with flexible members (see “twine or wires” in col. 5, line 23).


Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2,381,620) in view of Horst (US 8,122,822).
Regarding claim 1, Russell discloses a hay baler apparatus (fig. 1) positioned on a frame which is adapted for towing (see a towing vehicle (10) in fig. 1), comprising:
a pickup mechanism (51), said pickup mechanism configured for collecting material positioned in one or a plurality of windows (fig. 1);
a transfer mechanism [i.e. a power take off of the tractor. Page 1, col. 2, lines 17-37 and fig. 1 discloses the power take off transfer power to a belt 27, which transfers power of the pickup mechanism via sprockets and drive shafts (see fig. 1 and page 2, col. 2, lines 15-21)] for moving said material from said pickup mechanism (51), to an entry end (see annotated drawing #2 below) of a compression passage (see annotated drawing #2 below);
said compression passage decreasing in size between said entry end wherein said compression passage is larger than said compression passage at an exit end thereof (see annotated drawing #2 below);
a baling chamber (see annotated drawing #2 below) for forming rectangular bales of said material, said baling chamber having a first end opposite a second end (see annotated drawing #2 below);
said baling chamber having a central area (see the shading area in the annotated drawing #2 below) positioned in between said first end and said second end;
said compression passage (see annotated drawing #2 below) communicating a compressed stream of said material from said exit end, into said central area of said baling chamber (see annotated drawing #2 below, compressed stream of material from the exit end is moved into the central area of the baling chamber by conveyors);
a plunger (see annotated drawing #2 below) positioned within said baling chamber (see fig. 5), translation of said plunger toward said first end of said baling chamber further compressing said compressed stream of material into a bale (fig. 5).
Russell does not expressly disclose an exit ramp for exiting of said bale from said first end of said baling chamber.
Horst discloses a baling chamber (24) having an exit end (see the right portion of fig. 4D) connected to an exit ramp (83) for unloading a bale onto the ground (fig. 4D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first end of the baling chamber of Russell with an exit ramp, as taught by Horst, in order to unload the bale onto the ground. 









Annotated drawing #2:

    PNG
    media_image2.png
    450
    568
    media_image2.png
    Greyscale

Regarding claim 2, the hay baler apparatus of claim 1, Russell discloses wherein said compression passage comprises:
a first conveyer belt (53) extending from a first end thereof to a second end thereof (fig. 1);
a second conveyer belt (54) extending from a first end thereof to a second end thereof (fig. 1);
said compression passage positioned in between said first conveyer belt and said second conveyer belt (see fig. 1 and the annotated drawing #2 above);
said entry end of said compression passage positioned in between said first end of said first conveyer belt and said first end of said second conveyer belt (see fig. 1 and the annotated drawing #2 above); and
said exit end of said compression chamber positioned in between said second end of said first conveyer belt and said second end of said second conveyer belt (see fig. 1 and the annotated drawing #2 above).
Regarding claim 3, the hay baler apparatus of claim 2, Russell further discloses:
concurrent movement of both said first conveyer belt (53) and said second conveyer belt (54) in a direction from said entry end of said compression chamber toward said exit end of said compression passage, forming said compressed stream of material (see fig. 1 and the annotated drawing #2 above).
Regarding claims 4-6, modified Russell discloses a tying mechanism (see page 2, col. 2, lines 1-5) for encircling the bale exiting the baling chamber on the exit ramp, with flexible members (see “wires” on page 2, in col. 2, line 5).
Regarding claim 15, the hay baler apparatus of claim 2, Russel further discloses:
a flow controller (see page 3, lines 23-50 of col. 1, and lines 3-10 of col. 2, for mechanism that control movement of the belts) for controlling a speed of movement of the first conveyer belt and the second conveyer belt (Note that the claim does not require any variable speed of the belts, the Examiner interprets the limitation, “controlling a speed of movement” as a normal speed of the belts after they started to operate); and
said speed of movement determining a flow rate of the stream of compressed material entering the central area of the baling chamber, from the exit end of the compression passage (fig. 1).

Allowable Subject Matter
Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various square balers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        October 4, 2022